SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 Or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-11129 COMMUNITY TRUST BANCORP, INC. (Exact name of registrant as specified in its charter) Kentucky 61-0979818 (State or other jurisdiction of incorporation or organization) IRS Employer Identification No. 346 North Mayo Trail Pikeville, Kentucky (address of principal executive offices) (Zip Code) (606) 432-1414 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yesü No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.) Yesü No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “accelerated filer, large accelerated filer, and smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filerü Non-accelerated filer Smaller reporting company (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No ü Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practical date. Common stock – 15,428,177 shares outstanding at October 31, 2011 PART I - FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements The accompanying information has not been audited by independent registered public accountants; however, in the opinion of management such information reflects all adjustments necessary for a fair presentation of the results for the interim period.All such adjustments are of a normal and recurring nature. The accompanying condensed consolidated financial statements are presented in accordance with the requirements of Form 10-Q and consequently do not include all of the disclosures normally required by accounting principles generally accepted in the United States of America or those normally made in the Registrant’s annual report on Form 10-K.Accordingly, the reader of the Form 10-Q should refer to the Registrant’s Form 10-K for the year ended December 31, 2010 for further information in this regard. Community Trust Bancorp, Inc. Condensed Consolidated Balance Sheets (dollars in thousands) (unaudited) September 30 December 31 Assets: Cash and due from banks $ $ Interest bearing deposits Federal funds sold Cash and cash equivalents Certificates of deposits in other banks Securities available-for-sale at fair value (amortized cost of $447,891 and $332,658, respectively) Securities held-to-maturity at amortized cost (fair value of $1,663 and $1,662, respectively) Loans held for sale Loans Allowance for loan losses ) ) Net loans Premises and equipment, net Federal Home Loan Bank stock Federal Reserve Bank stock Goodwill Core deposit intangible (net of accumulated amortization of $7,446 and $7,260, respectively) Bank owned life insurance Mortgage servicing rights Other real estate owned Other assets Total assets $ $ Liabilities and shareholders’ equity: Deposits: Noninterest bearing $ $ Interest bearing Total deposits Repurchase agreements Federal funds purchased and other short-term borrowings Advances from Federal Home Loan Bank Long-term debt Other liabilities Total liabilities Shareholders’ equity: Preferred stock, 300,000 shares authorized and unissued - - Common stock, $5 par value, shares authorized 25,000,000; shares outstanding 2011 – 15,414,993; 2010 – 15,334,410 Capital surplus Retained earnings Accumulated other comprehensive income, net of tax Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See notes to condensed consolidated financial statements. Community Trust Bancorp, Inc. Condensed Consolidated Statements of Income and Other Comprehensive Income (unaudited) Three Months Ended Nine Months Ended September 30 September 30 (in thousands except per share data) Interest income: Interest and fees on loans, including loans held for sale $ Interest and dividends on securities Taxable Tax exempt Interest and dividends on Federal Reserve and Federal Home Loan Bank stock 65 Other, including interest on federal funds sold Total interest income Interest expense: Interest on deposits Interest on repurchase agreements and other short-term borrowings Interest on advances from Federal Home Loan Bank 23 18 77 56 Interest on long-term debt Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Service charges on deposit accounts Gains on sales of loans, net Trust income Loan related fees Bank owned life insurance Other noninterest income Total noninterest income Noninterest expense: Officer salaries and employee benefits Other salaries and employee benefits Occupancy, net Equipment Data processing Bank franchise tax Legal fees Professional fees FDIC insurance Other real estate owned provision and expense Other noninterest expense Total noninterest expense Income before income taxes Income taxes Net income Other comprehensive income, net of tax: Unrealized holding gains on securities available-for-sale Comprehensive income $ Basic earnings per share $ Diluted earnings per share $ Weighted average shares outstanding-basic Weighted average shares outstanding-diluted Dividends declared per share $ See notes to condensed consolidated financial statements. Community Trust Bancorp, Inc. Condensed Consolidated Statements of Cash Flows (unaudited) Nine Months Ended September 30 (in thousands) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Deferred taxes ) Stock-based compensation Excess tax benefits of stock-based compensation ) 3 Dividends on restricted stock 90 0 Provision for loan losses Fair value adjustments to other real estate owned Gains on sale of mortgage loans held for sale ) ) Losses on sale of assets, net 80 4 Proceeds from sale of mortgage loans held for sale Funding of mortgage loans held for sale ) ) Amortization of securities premiums and discounts, net Change in cash surrender value of bank owned life insurance ) ) Death benefits received on bank owned life insurance 79 0 Mortgage servicing rights: Fair value adjustments New servicing assets created ) ) Changes in: Other assets ) Other liabilities Net cash provided by operating activities Cash flows from investing activities: Certificates of deposit in other banks: Purchase of certificates of deposit 0 ) Maturity of certificates of deposit Securities available-for-sale (AFS): Purchase of AFS securities ) ) Proceeds from prepayments and maturities of AFS securities Securities held-to-maturity (HTM): Purchase of HTM securities 0 ) Proceeds from prepayments and maturities of HTM securities 0 Change in loans, net ) ) Purchase of premises and equipment ) ) Proceeds from sale of premises and equipment 39 9 Additional investment in Federal Reserve Bank stock ) (9 ) Proceeds from sale of other real estate and other repossessed assets Additional investment in other real estate and other repossessed assets ) ) Additional investment in bank owned life insurance ) 0 Net cash used in investing activities ) ) Cash flows from financing activities: Change in deposits, net Change in repurchase agreements, federal funds purchased, and other short-term borrowings, net Proceeds from Federal Home Loan Bank advances 0 Payments on advances from Federal Home Loan Bank ) ) Issuance of common stock Excess tax benefits of stock-based compensation (3 ) Dividends paid ) ) Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures: Income taxes paid $ $ Interest paid Non-cash activities: Loans to facilitate the sale of other real estate and other repossessed assets Common stock dividends accrued, paid in subsequent quarter Real estate acquired in settlement of loans See notes to condensed consolidated financial statements. Community Trust Bancorp, Inc. Notes to Condensed Consolidated Financial Statements (unaudited) Note 1 - Summary of Significant Accounting Policies In the opinion of management, the unaudited condensed consolidated financial statements include all adjustments (which consist of normal recurring accruals) necessary, to present fairly the condensed consolidated financial position as of September 30, 2011, the results of operations for the three and nine months ended September 30, 2011 and 2010, and the cash flows for the nine months ended September 30, 2011 and 2010.In accordance with accounting principles generally accepted in the United States of America for interim financial information, these statements do not include certain information and footnote disclosures required by accounting principles generally accepted in the United States of America for complete annual financial statements.The results of operations for the three and nine months ended September 30, 2011 and 2010, and the cash flows for the nine months ended September 30, 2011 and 2010, are not necessarily indicative of the results to be expected for the full year.The condensed consolidated balance sheet as of December 31, 2010 has been derived from the audited consolidated financial statements of Community Trust Bancorp, Inc. (“CTBI”) for that period.For further information, refer to the consolidated financial statements and footnotes thereto for the year ended December 31, 2010, included in CTBI’s Annual Report on Form 10-K. Principles of Consolidation – The unaudited condensed consolidated financial statements include the accounts of CTBI and its separate and distinct, wholly owned subsidiaries Community Trust Bank, Inc. (the “Bank”) and Community Trust and Investment Company.All significant intercompany transactions have been eliminated in consolidation. Reclassifications – Certain reclassifications considered to be immaterial have been made in the prior year condensed consolidated financial statements to conform to current year classifications.These reclassifications had no effect on net income. New Accounting Standards – ØImproving Disclosures about Fair Value Measurements – In January 2010, the FASB released Accounting Standards Update (ASU) 2010-06, Improving Disclosures about Fair Value Measurements.ASU 2010-06 amends Accounting Standards Codification (ASC) Subtopic 820, Fair Value Measurements and Disclosures, and Subtopic 715-20, Compensation—Retirement Benefits—Defined Benefit Plans.This ASU expanded the existing fair value disclosures required by these two subtopics.Additional disclosures required by the new standard must be made for each period beginning after the effective date.Expansion of disclosures for prior periods to include those required by the ASU is optional. Disclosure changes made by ASU 2010-06 include: · The amounts of and reasons for significant transfers in and out of Level 1, Level 2 and Level 3 fair value measurements and the accounting policy for the date used to recognize such transfers, e.g., actual transaction date, beginning of reporting period date or end of reporting period date · Presentation of purchases, sales, issuances and settlements as separate lines, rather than one net number, in the table reconciling activity for assets and liabilities measured at fair value on a recurring basis using Level 3 inputs · Provision of fair value measurement disclosures for each class of assets and liabilities with a class often being a subset of assets or liabilities within a balance sheet line item.Class should be determined on the basis of the nature and risks of investments in debt and equity securities and generally will not require change from the classifications already employed in disclosures for those investments · Provision of explanations about the valuation techniques and inputs used to determine fair value for both recurring and nonrecurring fair value measurements falling in either Level 2 or Level 3 · Revision of the existing disclosures made by a plan sponsor about fair value for assets of defined benefit pension and other postretirement benefit plans to require those disclosures be made by asset class instead of asset category ASU 2010-06 was effective for interim and annual reporting periods beginning after December 15, 2009, with early adoption permitted.The one exception involves reporting certain items gross instead of net in the existing activity table for items measured at fair value on a recurring basis using Level 3 inputs, which was effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years and may be adopted earlier if desired.Except for the Level 3 table item, each SEC issuer must apply the ASU starting with its first interim period beginning after December 15, 2009.CTBI did not elect to early adopt the provisions which were effective for years beginning after December 15, 2009 or the December 15, 2010 provisions.ASU 2010-06 has not had a material impact on CTBI’s consolidated financial statements. ØEffect of a Loan Modification When the Loan is Part of a Pool that is Accounted for as a Single Asset – a consensus of the FASB Emerging Issues Task Force – In April 2010, the FASB issued ASU No. 2010-18, Receivables (Topic 310) – Effect of a Loan Modification When the Loan is Part of a Pool that is Accounted for as a Single Asset – a consensus of the FASB Emerging Issues Task Force.ASU 2010-18 provides guidance on account for acquired loans that have evidence of credit deterioration upon acquisition. It allows acquired assets with common risk characteristics to be accounted for in the aggregate as a pool.ASU 2010-18 was effective for modifications of loans accounted for within pools under Subtopic 310-30 in the first interim or annual reporting period ending on or after July 15, 2010.ASU 2010-18 did not have an impact on our financial condition, results of operations, or disclosures. ØDisclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses – In July 2010, the FASB released ASU 2010-20, Receivables (Topic 310): Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses. The standard will help investors assess the credit risk of a company's receivables portfolio and the adequacy of its allowance for credit losses held against the portfolios by expanding credit risk disclosures.Companies will be required to provide more information about the credit quality of their financing receivables in the disclosures to financial statements, such as aging information and credit quality indicators. Both new and existing disclosures must be disaggregated by portfolio segment or class. The disaggregation of information is based on how a company develops its allowance for credit losses and how it manages its credit exposure. The standard requires CTBI to expand disclosures about the credit quality of our loans and the related reserves against them.The additional disclosures include details on our past due loans, credit quality indicators, and modifications of loans, and are included in note 4.CTBI adopted the standard beginning with our December 31, 2010 financial statements. ØDeferral of the Effective Date of Disclosures about Troubled Debt Restructurings – In January 2011, the FASB released ASU 2011-01, Receivables (Topic 310): Deferral of the Effective Date of Disclosures about Troubled Debt Restructurings. The amendments in this ASU temporarily delayed the effective date of the disclosures about troubled debt restructurings in ASU 2010-20 discussed above.The delay was intended to allow the Board time to complete its deliberations on what constitutes a troubled debt restructuring.CTBI adopted the new disclosures effective for the reporting period ending September 30, 2011 with no significant impact on our consolidated financial statements. ØA Creditor’s Determination of Whether a Restructuring is a Troubled Debt Restructuring – In April 2011, the FASB issued ASU No.2011-02, A Creditor’s Determination of Whether a Restructuring is a Troubled Debt Restructuring.The provisions of ASU No.2011-02 provide additional guidance related to determining whether a creditor has granted a concession, include factors and examples for creditors to consider in evaluating whether a restructuring results in a delay in payment that is insignificant, prohibit creditors from using the borrower’s effective rate test to evaluate whether a concession has been granted to the borrower, and add factors for creditors to use in determining whether a borrower is experiencing financial difficulties. A provision in ASU No.2011-02 also ends the FASB’s deferral of the additional disclosures about troubled debt restructurings as required by ASU No.2010-20. The provisions of ASU No.2011-02 were effective for CTBI’s reporting period ending September30, 2011. The adoption of ASU No.2011-02 did not have a material impact on CTBI’s consolidated financial statements. ØReconsideration of Effective Control for Repurchase Agreements – In April 2011, the FASB issued ASU 2011-03, Reconsideration of Effective Control for Repurchase Agreements.The main objective in developing this ASU is to improve the accounting for repurchase agreements and other agreements that both entitle and obligate a transferor to repurchase or redeem financial assets before their maturity.The amendments in this ASU remove from the assessment of effective control (1) the criterion requiring the transferor to have the ability to repurchase or redeem the financial assets on substantially the agreed terms, even in the event of default by the transferee, and (2) the collateral maintenance implementation guidance related to that criterion.Other criteria applicable to the assessment of effective control are not changed by the amendments in this Update.The guidance in this Update is effective for the first interim or annual period beginning on or after December 15, 2011.The guidance should be applied prospectively to transactions or modifications of existing transactions that occur on or after the effective date.Early adoption is not permitted. The adoption of ASU No.2011-03 is not expected to have a material impact on CTBI’s consolidated financial statements. ØAmendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs – In May 2011, the FASB issued ASU No. 2011-04, Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs.The amendments in this ASU generally represent clarifications of Topic 820, but also include some instances where a particular principle or requirement for measuring fair value or disclosing information about fair value measurements has changed.This ASU results in common principles and requirements for measuring fair value and for disclosing information about fair value measurements in accordance with U.S. GAAP and IFRSs. The amendments in this ASU are to be applied prospectively.For public entities, the amendments are effective during interim and annual periods beginning after December 15, 2011.Early application by public entities is not permitted.CTBI will adopt the methodologies prescribed by this ASU by the date required and does not anticipate that the ASU will have a material effect on our financial position or results of operations. ØAmendments to Topic 220, Comprehensive Income – In June 2011, the FASB issued ASU No. 2011-05, Amendments to Topic 220, Comprehensive Income.Under the amendments in this ASU, an entity has the option to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements. In both choices, an entity is required to present each component of net income along with total net income, each component of other comprehensive income along with a total for other comprehensive income, and a total amount for comprehensive income.This ASU eliminates the option to present the components of other comprehensive income as part of the statement of changes in stockholders' equity.The amendments in this ASU do not change the items that must be reported in other comprehensive income or when an item of other comprehensive income must be reclassified to net income. The amendments in this ASU should be applied retrospectively.For public entities, the amendments are effective for fiscal years, and interim periods within those years, beginning after December 15, 2011.Early adoption is permitted, because compliance with the amendments is already permitted.The amendments do not require any transition disclosures.In October 2011, the FASB decided that the specific requirement to present items that are reclassified from other comprehensive income to net income alongside their respective components of net income and other comprehensive income will be deferred.Therefore, those requirements will not be effective for public entities for fiscal years and interim periods within those years beginning after December 15, 2011.CTBI will adopt ASU 2011-05 retrospectively by the due date and does not anticipate that it will have a material impact on our consolidated financial statements. ØTesting Goodwill for Impairment – In September 2011, the FASB issued ASU No. 2011-08, Intangibles-Goodwill and Other (Topic 350): Testing Goodwill for Impairment.The amendments in this ASU will allow an entity to first assess qualitative factors to determine whether it is necessary to perform the two-step quantitative goodwill impairment test.Under these amendments, an entity would not be required to calculate the fair value of a reporting unit unless the entity determines, based on a qualitative assessment, that it is more likely than not that its fair value is less than its carrying amount.The amendments include a number of events and circumstances for an entity to consider in conducting the qualitative assessment.ASU 2011-08 is effective for annual and interim goodwill impairment tests performed for fiscal years beginning after December 15, 2011.Early adoption is permitted, including for annual and interim goodwill impairment tests performed as of a date before September 15, 2011, if an entity’s financial statements for the most recent annual or interim period have not yet been issued.CTBI will adopt this ASU by the date required and does not anticipate that it will have a material effect on our consolidated financial statements. Note 2 – Stock-Based Compensation CTBI’s compensation expense related to stock option grants was $72 thousand and $324 thousand for the nine months ended September 30, 2011 and 2010, respectively.Restricted stock expense for the first nine months of 2011 and 2010 was $517 thousand and $273 thousand, respectively.As of September 30, 2011, there was a total of $0.1 million of unrecognized compensation expense related to unvested stock option awards that will be recognized as expense as the awards vest over a weighted average period of 1.6 years and a total of $1.8 million of unrecognized compensation expense related to restricted stock grants that will be recognized as expense as the awards vest over a weighted average period of 2.7 years. There were no shares of restricted stock granted during the three months ended September 30, 2011, and 45,542 shares granted during the nine months ended September 30, 2011.The restrictions on the restricted stock will lapse at the end of five years.However, in the event of a change in control of CTBI or the death of the participant, the restrictions will lapse.In the event of the disability of the participant, the restrictions will lapse on a pro rata basis (with respect to 20% of the participant’s restricted stock for each year since the date of award). The Compensation Committee of the Board of Directors will have discretion to review and revise restrictions applicable to a participant’s restricted stock in the event of the participant’s retirement.There were no options granted to purchase shares of CTBI common stock during the three or nine months ended September 30, 2011.There were options to purchase 4,525 shares of CTBI common stock and 44,996 shares of restricted stock granted during the nine months ended September 30, 2010. The fair values of options granted during the nine months ended September 30, 2010, were established at the date of grant using a Black-Scholes option pricing model with the weighted average assumptions as follows: Nine Months Ended September 30 Expected dividend yield % Risk-free interest rate % Expected volatility % Expected term (in years) Weighted average fair value of options $ Note 3 – Securities Securities are classified into held-to-maturity and available-for-sale categories.Held-to-maturity securities are those that CTBI has the positive intent and ability to hold to maturity and are reported at amortized cost.Available-for-sale securities are those that CTBI may decide to sell if needed for liquidity, asset-liability management or other reasons.Available-for-sale securities are reported at fair value, with unrealized gains or losses included as a separate component of equity, net of tax. The amortized cost and fair value of securities at September 30, 2011 are summarized as follows: Available-for-Sale (in thousands) Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value U.S. Treasury and government agencies $ $ $ 0 $ State and political subdivisions (9
